Title: To James Madison from William Jarvis, 7 September 1803
From: Jarvis, William
To: Madison, James


					
						Sir,
						Lisbon 7th. Sepr. 1803.
					
					The foregoing is a copy of the letter I had the honor to address you by Captn. Cook of the Ship Fox for Boston.  After ranging several times over the various changes of opinion inspired by the hopes and fears of the Mercantile world at the dismission of Don John de Almeida they are letting his Excellency sink into oblivion and have turned their attention to Dn. Rodrigo whom it is confidently reported on change has also received his dismission: but as I have not seen any one in whose information I could confide I have some doubts of the fact, especially as no person was mentioned as his Successor.  Hitherto no obvious political consequences have resulted from the change.  An English Sloop of War that arrived five or six Days ago, after being detained two days below was permitted to come up as high as where the Packets lay, about half way between the Castle, at which vessels are brought too, at Lisbon.  She this morning went to Sea, but before she went she made a Sweep of all the Seamen they could find on Shore, among which were two Americans, one of whom was released, as you will see by the enclosed Protest.  Thus we see how much the neutrality of the Ports of the weaker Powers are respected.  Tomorrow being a holiday I shall not address the Minister on the Subject till the Day following, not that I expect any satisfaction, but in hopes a timely complaint may prevent future aggression.  The exclusion of Privatters will certainly operate much more favorably to the English than the French, as the Men of War of the latter Nation will not probably want this as a port of resort, but it is well adapted for their Privateers to put into for refreshments, between this Coast & the Western Islands being considered by them as  fine cruising ground, but the same latitudes are but little frequented by the English Cruisers.  For a few days past she was almost compleated, they have stoped working on the 74 I mentioned was bound for Algiers.  Inclosed I have the pleasure to hand you the duplicate extracts named in the foregoing: a protest for impressments made from the Ship Fox of Boston and Brig Hector of Salem & three dispatches.  I have the Honor to be Sir, Your most obedient and most humble Servant
					
						William Jarvis
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
